         Case:20-10128-MER Doc#:15 Filed:02/03/20                                                       Entered:02/05/20 11:03:22 Page1 of 4




                                ~ ;~_u_    Y·- --      u;-; ..~-c    CL~.iAJ-=-LLJ_{
   ~~~.. ,. ,__..... :          -1+.~\ll,.LL -=fliµi.1+illlt.1llll ,, .,.,r;'c I.1_
    ..,"'-"-· _,,_~ I .._   ~




                                                  - - · - · · - O•Sl!ICI Of _ _ __

   ...:.1'!-t> ;·~ 11'0:"4      _lL ~.Ld,4:-:J_lfr___ - - -                                                                                         0     Check If this IS an
     ,. • ·,-r
                                                                                                                                                          amended filing




      Official Form 108
     Statement of Intention for Individuals Filing Under Chapter 7                                                                                                  1211s

    11 you are an individual filing under chapter 7, you must fill out this form if:
    •   credit<XS have claims secured by your property, or
    •         you have leased personal property and the lease has not expired.
   You must file ttiis form with the court within JO days after you file your bankruptcy petition or by the date set for the meeting of creditors,
   whichever is eartier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
   If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
   Both debtors must sign and date the form.

   Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. on the top of any additional pages,
   write your name and case number (H known).

                                L ist Your Creditors Who Have Secured Claims

      L For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
        information below.

                  Identify the creditor and the property that is collateral                  What do you intend to do w ith the property that   Did you claim the property
                                                                                             secures a debt?                                    as exempt on Schedule C?

                                                                                         D Surrender the property.                              •   No
                                                                                         D Rclain the property and redeem 11.                   ~ es
                                                                                         D Retain the property and enter into a
                                                                                               Reaffirmation Agreement.
                                                                                         )l{Retain    the property and [explain):
                                                                                               1µu.qe quJn 1Siim~ - -
                                                                                         D Surrender the property.                              •   No
                                                                                         D Retain the propeny and redeem it.                    9,_ves
                                                                                         j    Retain the property and enter into a
                                                                                              Reaffirmation Agreement.
                                                                                         D    Retain the property and [explain): _ _ __



                                                                                         D    Surrender the property.                           •   No
                                                                                         0    Retain the property and redeem it                 ~ es
                                                                                         i:( Retain the property and enter into a
                                                                                              Reaffirmation Agreement.
                                                                                         D    Retain the property and [explain]: _ _ __




          ;~'.ors f• r,\,(j\telo 7) ,. , L, .. ~t OI i?l,V.t
                                l.U              )fcV~ 1l .-            !,/-'
                                                                                      e•      Surrender the property.
                                                                                   (lJ D Retain the property and redeem 11.
                                                                                                                                .               0No
                                                                                                                                                0   Yes
          Description of              b-!A.{)V_, ll.©)}(')lj                           D Retain the property and enter into a
          prope~ d bt·                           . ,   cYh ·        \       ) 'j              Reaffirmation Agreement.
          secun                 e ·    C, }(R ,SOU \I I LJ'vJL(} Y'I ·
                                      -~                                                WRetain the property and [explain]: e,1 \~Ll:'uuqR
                                      £n,IWJ6CO Co rD )l~                                ~clR......
                                                                                             ,ut~~~' - - - - -
Official Form 108                                  Statement of Intention tor Individuals Filing Under Chapter 7                                          page 1
     Case:20-10128-MER Doc#:15 Filed:02/03/20                                                                            Entered:02/05/20 11:03:22 Page2 of 4




                         list Your Une)(pired ,ersonal Property leases


      For .iny Ul'le)(plred personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Lease s (Official Form 106G).
      fill in the ink>miation below. Do not list real estate leases. Unexpired leases are leases that are still in effe ct; the lease period has not yet
      ende<i. Yoo may assume an unexpired personal property lease ii the trustee does not assume it. 11 U.S.C. § J65(p)(2).

               Descri>e your une~ personal property leases

           .rn;-:• s name              C•'\ q(-{.\,~\LJ° \.,:~1 \,If) ~J                                                                          •
                                                                                                                                                   WIii the lease be assumed?

                                                                                                                                                        No

                                                ?1) lJ l '0          5~ (V ((
                                                                        1
                                                                                        ~ uv'icJ Or                                               D     Yes




           ~ew,r, na'W=                 1-h\ \Ci (Ji- \) ~,V\CtSlt \                           ? ~)~SU                   C.
                                                                                                                                               •       No
           :),:;s.cn;:il10n of leased
          :Jf'>Pert;
                                                                                                                                               D Yes



                                                                                                                                              D       No
          Descnpt,c,n of leased
          property                                                                                                                            0       Yes




          L~:.wr       ~ n;:ime         j VY\(\t                                                                                              •    No

          O!::y;npt10n c,f l<::a,ed
                                                                                                                                              D Yes
          property




         o ,,,;r,npt1on r,f     1,,w,rcrJ
                                              )u ~ \f/ru~ Cf crt1-f                                                                        •
                                                                                                                                           D
                                                                                                                                                  No

                                                                                                                                                  Yes
         prU/J<:!rly




         ()1,•,1:npt1on r,I 1,,;,,,1,<J
                                                                                                           Co ltMtoiO                     •
                                                                                                                                          0
                                                                                                                                                  No

                                                                                                                                                  Yes
        prr,p,;rly.



        Ll:•,r,or'•,   n,,,11,,               yJ_"'l I ~}Q,fq{J-                                                                          •    No

        l)r,:,1; rlp11rm "'
        pr1Jp1,rty.
                               1,,1,.•,1:rJ         .     '                 0                                                             U Yes




  •Mil                 Sign Bolow


      Under penally o t perJury, I doclarn that I havu lndlr.atorJ my lntontlovlr11hout
                                                                                    a property ol my estate that sec ures                               1.1   debt and any
      personal property that 111 su bj11ct to an urwxplrod 1011110. ~



    X    ~
                                              .._;)(_Ju
                                                 ~                              ~~
                                                                                ~ - . ..                                      . ..
       ';l!J              1•f1l11r r
                                                                                --   ')lfJlllillllU
                                                                                                      J
                                                                                                      ur fluill()J l
                                                                                                       '
                                    { o.                                                       01 .Llt M .6
                                     0
       IJ11 l•1 0J1 ) .11.\ft-.
                            n f0J.,)yl...                                            1)(11/l
                                                                                               MM I        JI> I   YYY
                MM I    !()       YVYY




Orni;lul Fo1111 108                                           Stat11m11nt ol lnlonllon lor lndlvlduah1 Flltn,i Under Ch11ptor 7
  Case:20-10128-MER Doc#:15 Filed:02/03/20                                               Entered:02/05/20 11:03:22 Page3 of 4




             By sigmng here . I decla , e undei petrnlly of perjury that th e info1mn llon on thi s sl atemenl aml In any a1iact.>ine11ts is true and correct


              ~Lc,(~fh
                 s,gnatu,e ot Ocbto, 1
                                             L·                                              ~ ~~-~!J,___
                                                                                                   -------~
                                                                                                          - --,L-)     ~---""'£~~
                                                                                              < .filill!i!LW:e.o f-Dehlor 2
                                                                                                                               e:_·_ _ __
                                                                                                  Dale • ·; l j / ~, /121.!2_v
                                                                                                       ~/YYYY


                 It you chocked hnc 14a, do NOT fill out or file Form 122A-2
                 If you checked line 14b , fill out Form 122A-2 and file~ with this form .




Official Form 122A-1                         Chapter 7 Statement of Your Current Monthly In come                                                          page 3


                                                                                                                                                                   J
          Case:20-10128-MER Doc#:15 Filed:02/03/20      Entered:02/05/20 11:03:22 Page4 of 4




United States Bankruptcy Court - District of Colorado
Online Filing Tool Submission

Submitted: 2/3/2020 6:35:43 PM




User Information

rhainy clayton-cole
3916 south lincoln street
englewood
CO
80113

heruclan3916@gmail.com
720-384-8569
